IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 99-11142
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

JAMES SLAUGHTER, also known as James Bernard Salone,

                                         Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 6:99-CR-10-1-C
                       --------------------
                          August 10, 2000

Before DAVIS, JONES, and DeMOSS, Circuit Judges.

PER CURIAM:*

     James Slaughter appeals his jury convictions and the

sentences imposed for conspiracy to distribute and possess with

intent to distribute cocaine base in violation of 21 U.S.C.

§ 842; distribution and possession of cocaine base within 1,000

feet of a playground in violation of 21 U.S.C. §§ 841(a)(1) and

860(a) and 18 U.S.C. § 2; and two counts of distribution of

cocaine base in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(B),

(b)(1)(C), and 18 U.S.C. § 2.   Slaughter argues that the court

reporter’s failure to transcribe the jury instructions violates

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 99-11142
                                  -2-

the Court Reporter Act, 28 U.S.C. § 753(b), and requires reversal

of Slaughter’s convictions.    The written jury instructions are

included in the appellate records.    Circuit Judge Carl E. Stewart

granted the Government’s motion to supplement the record with

affidavits of the trial attorneys and the court reporter, stating

that the trial court read the jury instructions as written

without any deviations.   Because the written instructions are

part of the record and because the above affidavits establish

that the trial court read the instructions as written without any

deviation, the court reporter’s failure to transcribe the jury

instructions does not require the reversal of Slaughter’s

convictions.   See United States v. Pace, 10 F.3d 1106, 1125 (5th

Cir. 1993).

     Slaughter argues that the trial court erred in failing to

instruct the jury on the theory of multiple conspiracies.

Because Slaughter did not object to the district court’s failure

to instruction the jury on this theory, review is limited to

plain error.   United States v. Calverley, 37 F.3d 160, 162-64

(5th Cir. 1994) (en banc).    Under Fed. R. Crim. P. 52(b), this

court may correct forfeited errors only when the appellant shows

the following factors: (1) there is an error, (2) that is clear

or obvious, and (3) that affects his substantial rights.

Calverley, 37 F.3d at 162-64 (citing United States v. Olano, 507
U.S. 725, 730-36 (1993)).    If these factors are established, the

decision to correct the forfeited error is within the sound

discretion of the court, and the court will not exercise that

discretion unless the error seriously affects the fairness,
                           No. 99-11142
                                -3-

integrity, or public reputation of judicial proceedings.       Olano,
507 U.S. at 736.   Slaughter does not argue that the evidence at

trial showed that he was involved only in a separate uncharged

conspiracy and not in the overall conspiracy charged in count one

of the indictment; he does not dispute that the evidence

presented at trial established his participation in the overall

conspiracy in count one.   Under such circumstances, the district

court’s failure to five a jury instruction concerning multiple

conspiracies was not plain error.   See United States v.

Castaneda-Cantu, 20 F.3d 1325, 1333 (5th Cir. 1994).

     Slaughter argues that the district court erred in failing to

instruct the jury that it was legally impossible for a defendant

to conspire with a government agent or informant.    Because

Slaughter did not raise this argument in the district court,

review is limited to plain error.   See Calverley, 37 F.3d at

162-64.   Slaughter’s reliance on Sears v. United States, 343 F.2d
139, 142 (5th Cir. 1962) is misplaced.    In Sears, the court held

that there could be no indictable conspiracy when the only other

supposed coconspirator was a government informant.     Id. at 142.

This case is distinguishable because the Government indicted and

presented evidence at trial to establish a conspiracy existed

which included Slaughter and five others who were not government

agents or informants.   Slaughter does not argue that the evidence

was insufficient to establish the existence of the conspiracy

charged in count one of the indictment.

     Slaughter argues that the district court erred in enhancing

his offense level by four points for his role as a
                            No. 99-11142
                                 -4-

leader/organizer pursuant to § 3B1.1(a) of the United States

Sentencing Guidelines.    Although Slaughter testified at the

sentencing hearing, he did not present any evidence to rebut the

facts set forth in the Presentence Report which indicated that he

was a leader/organizer of the conspiracy.     The evidence

established that at least twelve people sold cocaine case for

Slaughter; that Slaughter recruited people to transport drugs,

sell drugs, “cook” and cut up cocaine base, store cocaine base,

count money, and carry out other tasks in furtherance of the

conspiracy; that Slaughter used force and threats to keep the

sellers in line; and that Slaughter derived substantial income

which exceeded the share of the street dealers that he recruited.

Slaughter has not shown that the district court clearly erred in

finding that he was a leader/organizer of the conspiracy and in

increasing his offense level under § 3B1.1(a).     See United States

v. Boutte, 13 F.3d 855, 860 (5th Cir. 1994).

     Slaughter argues that the district court erred in enhancing

his offense level by two points for obstruction of justice

pursuant to § 3C1.1 of the Guidelines.     He argues that the

district court violated his due process rights and confrontation

rights by considering the testimony of Drug Enforcement

Administration Agent Brad Baker concerning hearsay statements at

the sentencing hearing.    For sentencing purposes, the district

court may consider any relevant evidence, including

uncorroborated hearsay statements, if the information has a

“sufficient indicia of reliability to support its probable

accuracy.”   See United States v. Davis, 76 F.3d 82, 84 (5th Cir.
                           No. 99-11142
                                -5-

1996); United States v. Gaytan, 74 F.3d 545, 558 (5th Cir. 1996).

Slaughter did not present any evidence, other than his denial at

the sentencing hearing, to rebut Agent Baker’s testimony that

Slaughter obstructed justice by threatening a codefendant and

urging others to lie or leave town.    Slaughter also did not show

that Agent Baker’s testimony concerning the hearsay statements

was materially untrue or unreliable.   Therefore, he has not shown

that the district court clearly erred in finding that he

obstructed justice and in increasing his offense level under

§ 3C1.1.

     Slaughter argues that the district court erred in enhancing

his offense level by two points under § 2D1.1(a)(1) of the

Guidelines because one offense occurred near a protected area.

Because Slaughter did not raise this argument in the district

court, review is limited to plain error.    See Calverley, 37 F.3d

at 162-64.   Slaughter concedes that a two-level reduction in his

offense level would not affect the applicable sentencing

guideline range.   If his offense level were reduced from 46 to

44, his offense level would still be treated as the maximum

offense level of 43 pursuant to U.S.S.G. Ch.5, Pt. A, comment.

(n.2).   Because Slaughter concedes that the correction of this

alleged error would not change the applicable guideline

sentencing range, we decline to address the merits of this claim.

See United States v. Lopez, 923 F.3d 47, 51 (5th Cir. 1991).

     Slaughter argues that his conviction should be reversed

because the jury was not required to find the quantity of drugs

as an element of each of the charged offenses.   Slaughter’s
                          No. 99-11142
                               -6-

argument is foreclosed by this court’s precedent.   See United

States v. Rios-Quintero, 204 F.3d 214, 215 (5th Cir. 2000);

United States v. Watch, 7 F.3d 422, 426 (5th Cir. 1993).

     AFFIRMED.